DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of example 234 in the reply filed on 2 February 2021 is acknowledged.  Claims 1-5, 7, 8, 11, 18, 19 22, 23, 34, 39, 40 44, 45, 52-54, 56, 57, 59 65, 66, 79, 80, 84-88, and 91-94 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 6 November 2018, 14 February 2019, 24 April 2019, 19 June 2019, 26 July, 19 August 2019, 26 September 2019, and 11 November 2019 are acknowledged and considered.
Claim Objections
Claims 8 and 52 are objected to because of the following informalities:  in claim 8, the text “diemethylpyrrolidinyl” appears to be a misspelling; in claim 52, the text “R1, R3, R4, R9, L, and m are defined as in claim 1” is extraneous these variables do not have different scopes than in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88 and 91, 92, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of non-small cell lung cancer does not reasonably provide enablement for treatment of the scope of cancer claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of a cancer with a tetrahydro[3,4-d]pyrimidine ring substituted with a N-containing heterocyclic ring [defined as a compound of formula (I)]. Thus, the claims taken together with the specification imply a compound of formula (I) can treat cancer.
The state of the prior art and (4) the predictability or unpredictability of the art:
VASAN (Clinical Cancer Research, 2014, 20(15), 3921-3930) describes that KRAS is linked to non-small cell lung cancer (page 3922, column 1, paragraph 2-3).
SAMATAR (Nature Reviews: Drug Discovery, 2014, 13, 928-942) describes that more research is needed to understand treatment of RAS-mediated tumors (page 940, column 1, paragraph 2 to column 2, paragraph 2).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a cancer related to KRas G12C, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how RAS-mediated tumors functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of non-small cell lung cancer.  

The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a cancer related to KRAS G12C and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52, 91 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 52 recites the limitation “piperidinyl ring”.  There is insufficient antecedent basis for this limitation in the claim because a piperazinyl ring is present.
In claim 91, the use of parentheses around specific cancers in claim 91 renders the metes and bounds of the claim unclear.  For example, when applicants recite “sarcoma “and “(angiosarcoma, fibrosarcoma, rhabdomyosarcoma, liposarcoma)” (claim 91, line 2) two different boundaries are present:  one, the entire scope of sarcoma; and two, the specific sarcomas recited within the parentheses.  This same principle applies to similar wording in claim 91.
Regarding claim 94, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The phrase in parentheses does not limit the cancer being treated.  The claim is already clear that a cancer associated with a KRas G12C mutation is being treated, so the use of the phrase in parentheses is unnecessary.  See MPEP § 2173.05(d).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 18, 19, 22, 23, 39, 40, 52-54, 85-88, and 91-94 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10125134 (hereinafter ‘134). Although the claims at issue are not identical, they are not patentably distinct from each other because at least several compounds of claim 1 (column 1169, line 30 to column 1170, line 67) are encompassed by instant formula (I) of claim 1.  In the first compound of claim 1 of ‘134, the following 2 group; R4-L- is a naphthalene ring; and -Y-R2 is O-ethylene-(1-isopropyl-pyrrolidin-2-yl) group.  In the second compound of claim 1 of ‘134, the following instant limitations apply: ring X is piperazine substituted with C(O)-CH=CH2 and methylene-CN groups; R4-L- is a naphthalene ring substituted with a Cl group; and -Y-R2 is O-ethylene-(1-methyl-pyrrolidin-2-yl) group.  In the fifth compound of claim 1 of ‘134, R4-L- is isoquinoline (same compound as instant claim 85, page 37 of 44, column 2, row 1).  
Claims 88 and 91-94 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10633381 (hereinafter ‘381). Although the claims at issue are not identical, they are not patentably distinct from each other because at least several compounds of claim 1 (column 1237, line 7 to column 1238, line 67) are encompassed by instant formula (I) of claim 1.  In the first compound of claim 1 of ‘381, the following instant limitations apply: ring X is piperazine substituted with a C(O)-CH=CH2 and methylene-CN groups; R4-L- is a naphthalene ring; and -Y-R2 is O-ethylene-(1-isopropyl-pyrrolidin-2-yl) group.  
Claims 1-3, 5, 18, 19, 39, 40, 52-54, 85-88, and 91-94 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 49, 50, 51, and 56 of U.S. Patent No. 10689377 (hereinafter ‘377). Although the claims at issue are not identical, they are not patentably distinct from each other because at least several compounds of claim 45 (column 1663, lines 20-67; column 1664, lines 45-67) to column 1170, line 67) are encompassed by instant formula (I) of claim 1.  In the first compound of claim 1 of ‘134, the following instant limitations apply: ring X is piperazine substituted with a substituted C(O)-CH=CH2 and methylene-CN groups; R4-L- is 2-trifluoromethyl-3-chloro-phenyl; and -Y-R2 is O-ethylene-(1-isopropyl-pyrrolidin-2-yl) group.  In the second compound of claim 1 of ‘134, the following instant limitations apply: ring X is piperazine substituted with a substituted C(O)-CH=CH2 and methylene-CN groups; R4-L- is 2,3-dimethylphenyl; and -Y-R2 is O-ethylene-(1-methyl-pyrrolidin-2-yl) group.  In the fifth compound of claim 1 of ‘134, R4-L- is naphthalene, R1 is C(O)-C-triple bond-C-CH2-OH.  
Conclusion
Claims 1-5, 8, 18, 19, 22, 23, 39, 40, 52-54, 85-88, and 91-94 are allowed.
Claims 7, 11, 34, 44, 45, 56, 57, 59, 65, 66, 79, 80, and 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  GAO (WO 2008009078, published 24 January 2008, cited in IDS) describes the final product of example 56 (page d]pyrimidine.

    PNG
    media_image1.png
    117
    198
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699